Case: 16-30833      Document: 00514047226         Page: 1    Date Filed: 06/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-30833
                                                                                  Fifth Circuit


                                  Summary Calendar                              FILED
                                                                            June 23, 2017
                                                                           Lyle W. Cayce
JONATHAN RODRIGUEZ-RUIZ,                                                        Clerk

                                                 Petitioner-Appellant

v.

BECKY CLAY, Warden, Federal Correctional Institution Oakdale,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:16-CV-496


Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Jonathan Rodriguez-Ruiz, federal prisoner # 44015-177, appeals the
denial of his 28 U.S.C. § 2241 habeas petition challenging his disciplinary
conviction for engaging in or encouraging a group demonstration. He contends
that he was not guilty of the infraction because he acted as a translator for the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30833    Document: 00514047226     Page: 2   Date Filed: 06/23/2017


                                 No. 16-30833

other inmates. Rodriguez-Ruiz also claims that the hearing officer violated his
due process rights by denying his request to call witnesses.
      The incident report constituted sufficient evidence of the offense because
it detailed how Rodriguez-Ruiz encouraged other inmates to gather around a
prison official. See Hudson v. Johnson, 242 F.3d 534, 536-37 (5th Cir. 2001).
The hearing officer report indicates that Rodriguez-Ruiz was informed of his
right to call witnesses but did not avail himself of the opportunity and, thus,
there was no violation of his due process rights. See Wolff v. McDonnell, 418
U.S. 539, 563-70 (1974).
      AFFIRMED.




                                       2